MEMORANDUM **
Alberto Vasquez Linares and Maria del Socorro Vazquez-Diego, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Contrary to petitioners’ contention, the agency’s interpretation of the hardship standard falls within the broad range authorized by the statute. See 8 U.S.C. § 1229b(b)(l)(D); see also Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir.2003). Petitioners’ contention that the hardship standard is unconstitutionally vague is unpersuasive.
We do not consider petitioners’ contentions regarding physical presence because their failure to establish hardship is dis-positive. See 8 U.S.C. § 1229b(b)(l)(D).
Petitioners’ motion to hold proceedings in abeyance is denied as moot.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.